       Case: 1:19-cv-01100-SO Doc #: 49 Filed: 05/05/20 1 of 3. PageID #: 650



                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 SCOTT OBERG, et al                             )      CASE NO. 1:19-cv-01100
                                                )
               On behalf of himself and all     )
               others similarly situated        )      JUDGE SOLOMON OLIVER
                                                )
                               Plaintiffs,      )
                                                )
                      v.                        )     NOTICE OF FILING CONSENT TO
                                                )     SUE FOR RAY ALEJANDRO, ROBIN
 INPAX SHIPPING SOLUTIONS, INC., et             )     ALLEN, SERGIO BAGVIO,
 al.                                            )     RAYSHAWN GLOVER, KOBIE
                                                )     POWELL, WENDELL PURHAM,
                               Defendant.       )     JALEN REAMS, JAMES RICKS,
                                                      RICHARD SEAWRIGHT, JEMEL
                                                      WALKER, STEVEN WATZKE



       Plaintiffs, Scott Oberg and William Wunsch, by and through undersigned counsel, hereby

give notice of the filing of the Consent to Sue for the following individuals attached hereto:

 Ray Alejandro             Exhibit A

 Robin Allen               Exhibit B

 Sergio Bagvio             Exhibit C

 Rayshawn Glover           Exhibit D

 Kobie Powell              Exhibit E

 Wendell Purham            Exhibit F

 Jalen Reams               Exhibit G

 James Ricks               Exhibit H
     Case: 1:19-cv-01100-SO Doc #: 49 Filed: 05/05/20 2 of 3. PageID #: 651



Richard Seawright   Exhibit I

Jemel Walker        Exhibit J

Steven Watzke       Exhibit K



                                            Respectfully submitted,

                                            s/ Chris P. Wido
                                            Chris P. Wido (0090441)
                                            Tina M. Scibona (0092008)
                                            THE SPITZ LAW FIRM, LLC
                                            25200 Chagrin Boulevard, Suite 200
                                            Beachwood, Ohio 44122
                                            Phone: (216) 291-4744
                                            Fax: (216) 291-5744
                                            Email: chris.wido@spitzlawfirm.com

                                            Attorney for Plaintiffs




                                       .2
        Case: 1:19-cv-01100-SO Doc #: 49 Filed: 05/05/20 3 of 3. PageID #: 652



                                     CERTIFICATE OF SERVICE

        I certify that the foregoing was served via the Court’s electronic filing system on May 5, 2020.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s electronic filing system.


                                                                   /s/ Chris P. Wido
                                                                   Chris P. Wido (0090441)
                                                                   THE SPITZ LAW FIRM, LLC




                                                      .3
